DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 14-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160315068) in view of Liu (US 20050189558).
Regarding claim 1, Lee discloses that a display apparatus, comprising:
a substrate 110 having a wiring electrode 171 & 170 (Fig. 3A); and
a semiconductor light-emitting device 1000 that emits light to an upper surface (Fig. 11A or 11B) thereof, has a conductive electrode 1156 electrically connected to the wiring electrode 1020 on a lower surface thereof, and has at least a side surface of which is covered by a passivation layer 1161 & 1162, wherein the conductive electrode comprises:
an insulating region 160 further covered by the passivation layer 1161 and 1162, and a a conductive electrode exposed by the passivation layer and electrically connected to the wiring electrode (Fig. 12).
Lee fails to teach the conductive electrode comprises concave-convex region and a surface of concave-convex portion being formed with concavity and convexity.
However, Liu suggest that electrode 15 & 16 can be made of concave-convex region and a surface of concave-convex portion being formed with concavity and convexity (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee with the conductive electrode comprises concave-convex region and a surface of concave-convex portion being formed with concavity and convexity as taught by Liu in order to improve the efficiency of light emission and intensity and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Lee & Liu discloses that the concave-convex region is formed in a portion of the conductive electrode where the wiring electrode and the conductive electrode overlap with each other (Lee in view of Liu, Fig. 2).
Reclaim 3, Lee & Liu disclose that the conductive electrode further includes an n-type electrode disposed on an upper surface of the semiconductor light-emitting device, and wherein the conductive electrode is a p-type electrode (Lee, Fig. 11A or 11B).
Reclaim 4, Lee & Liu disclose that the conductive electrode comprises a p-type electrode and an n-type electrode, and wherein the concave-convex region is formed on the p-type electrode and the n-type electrode, respectively (Lee, Fig. 11A or 11B).
Reclaim 5, Lee & Liu disclose that the conductive electrode has one or more metal layers, and the one or more metal layers comprise an antioxidant layer formed of at least one of gold (Au), silver (Ag) and platinum (Pt) (Lee, Fig. 11A or 11B or Liu para. 0017).
Reclaim 6, Lee & Liu disclose that the concave-convex region is formed on a surface of the antioxidant layer (Lee, Fig. 11A or 11B or Liu para. 0017).
Reclaim 7, Lee & Liu disclose that a surface of the insulating region is formed with a flat surface (Lee, Fig. 11A or 11B).
Reclaim 8, Lee & Liu disclose that an adhesive electrode disposed between the conductive electrode and the passivation layer in the insulating region (Lee, Fig. 11A or 11B).
Reclaim 9, Lee & Liu disclose that the semiconductor light-emitting device further comprises a first conductive semiconductor layer on the conductive electrode and a second conductive semiconductor layer on the first conductive semiconductor layer, and wherein the passivation layer comprises a first insulating portion formed on a lower surface of the conductive electrode, and a second insulating portion extended from the side surface of the conductive electrode to a side surface of the first conductive semiconductor layer and a side surface of the second conductive semiconductor layer of the semiconductor light-emitting device (Lee, Fig. 11A or 11B).
Reclaim 10, Lee & Liu disclose that an insulating 160 interface is formed between the first conductive electrode 170 and the first insulating portion, and wherein the adhesive electrode is disposed on the insulating interface (Lee, Fig. 3A).
Reclaim 11, Lee & Liu disclose that the adhesive electrode comprises at least one of titanium (Ti), chromium (Cr) and nickel (Ni) (Fig. 3A).
Reclaim 14, Lee & Liu disclose that a reflective layer is formed under the wiring electrode (Lee, Fig. 11A or 11B or Liu para. 0017).
Reclaim 15, Lee & Liu disclose that the semiconductor light-emitting device includes a plurality of semiconductor light-emitting devices, and wherein the substrate comprises grooves formed between the plurality of semiconductor light-emitting devices, and sequentially arranged in one direction of the substrate (Lee, Fig. 11A or B)
Reclaim 16, Lee & Liu disclose that a through hole is formed in the passivation layer to expose the concave-convex region (Lee’s 11AB in view of Liu).
Regarding claim 17, Lee & Liu disclose that a display apparatus, comprising:
a semiconductor light-emitting device 10000 that emits light to an upper surface of the semiconductor light-emitting device, and having a conductive electrode 1156 connected to a substrate 1010 3on a lower surface of the semiconductor light-emitting device, wherein the conductive electrode comprises:
a first region and a second region on a surface thereof facing the substrate (Lee Fig. 11AB), the first region and the second region having different surface texturing from each other (Lee in view of Liu’s Fig. 2, note: edge portions are vs concave portions).
Reclaim 18, Lee & Liu discloses that the first region has a flat surface and the second region has a surface with concavity and convexity (edge portion as the first region and convex & concave portions as the second region in Liu).
Reclaim 20, Lee & Liu discloses that a passivation layer formed on a side surface and the first region thereof, and wherein the second region is exposed by the passivation layer (Lee in view of Liu).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160315068) in view of Liu (US 20050189558) and further in view of Kim et al. (US 20090315054).
Reclaim 12, Lee & Liu fail to teach that the wiring electrode and the conductive electrode are electrically connected by solder, and wherein a plurality of grooves corresponding to a protruding portion of the concave-convex region are formed on the solder.
However, Kim suggests that the wiring electrode and the conductive electrode are electrically connected by solder, and wherein a plurality of grooves corresponding to a protruding portion of the concave-convex region are formed on the solder (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee & Liu with the wiring electrode and the conductive electrode are electrically connected by solder, and wherein a plurality of grooves corresponding to a protruding portion of the concave-convex region are formed on the solder as taught by Kim in order to enhance reduce cost of connection and flexibility of connectivity and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 13, Lee, Liu, & Kim disclose that a plurality of grooves are formed on an upper surface of the semiconductor light-emitting device (KIM, Fig. 8).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160315068) in view of Liu (US 20050189558) and further in view of Kim (US 6420735).
Reclaim 19, Lee & Liu fail to teach that the surface of the second region is recessed further into the conductive electrode than the flat surface of the first region.
However, Kim suggests that the surface of the second region is recessed further into the conductive electrode than the flat surface of the first region (Fig. 3, note: edge and a recess portion in the middle).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee & Liu with the surface of the second region is recessed further into the conductive electrode than the flat surface of the first region as taught by Kim in order to enhance light extraction by changing surface shapes of electrode and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899